Chadwick, J.
(concurring) — The suggestion that the act of the legislature amending the Mothers’ Pension bill violates art. 1, § 12 of the state constitution, and the fourteenth amendment to the constitution of the United States, will not bear discussion. Those sections of our constitutions apply only to rights sounding in contract, or which become vested rights under some rule of the common law or a statute which partakes of the nature of a contract.
“Vested rights never grow out of gratuitous favor. Only those who can ground their claims in some contract, express or implied, or upon some right guaranteed by the common law, are heard to assert such rights. Neither element exists in this case.” Whitaker v. Clausen, 57 Wash. 268, 106 Pac. 745, 107 Pac. 832.
“No pensioner has a vested right to his pension. Pensions are the bounties of the government, which Congress has the right to give, withhold, distribute, or recall, at its discretion.” United States v. Teller, 107 U. S. 64-68.
“The right of recovery being dependent upon the statute, it is within the power of the legislature to limit the amount of the recovery to any sum it sees fit.” Longfellow v. Seattle, 76 Wash. 509, 136 Pac. 855.
And we may add — to any person it sees fit, for, as said in Frisbie v. United States, 157 U. S. 160-166:
“Congress being at liberty to give or withhold a pension, may prescribe who shall receive it, and determine all the circumstances and conditions under which any application therefor shall be prosecuted. No man has a legal right to a pension, . . . The whole control of that matter is within the domain of Congressional power. United States v. Hall, 98 U. S. 343.”
The supreme court of Illinois refused to give a similar statute the character of a remedial statute, in the absence of clear and apt language, notwithstanding the contention that in construing an act that may have been intended to be retrospective in its application, the courts will resolve the doubt in favor of the individual, resorting to contemporaneous construction if necessary, saying:
*63“Appellees argue this case as though it were a matter of contract or vested right, while, in fact, it is a mere matter of largess or bounty. A pension is a bounty springing from the graciousness and appreciation of sovereignty. It may be given or withheld at the pleasure of a sovereign power. Because one is placed upon a pension roll under a valid law is no reason why that law may not be repealed and the pension cease.” Eddy v. Morgan, 216 Ill. 437, 449, 75 N. E. 174.